Case 2:21-cv-00739-JS-SIL Document 1-1 Filed 02/11/21 Page 1 of 37 PageID #: 5




                             EXHIBIT A
FILED: SUFFOLK COUNTY CLERK 06/25/2020 12:33 PM                                                                                                                                  INDEX NO. 607801/2020
         Case
NYSCEF DOC.   2:21-cv-00739-JS-SIL
            NO. 1                  Document 1-1 Filed 02/11/21 PageRECEIVED
                                                                    2 of 37 PageID #: 6
                                                                             NYSCEF:  06/25/2020




                   SUPREME                     COURT                      OF THE              STATE            OF NEW YORK
                   COUNTY                 OF SUFFOLK

                                                                                                                                                                   Index         No.:
                  ANTOINETTE                            PUSATERI,                                                                                                  Date         Purchased:


                                                                                                                                                                   Plaintiff           designates
                                                                                                               Plaintiff,                                          SUFFOLK                     COUNTY
                                                                                                                                                                   as     the     place           of trial


                                                                                                                                                                   SUMMONS
                   LOWE'S               HOME                  CENTER,                    INC ., and            LOWE'S
                   COMPANIES,                           INC.,                                                                                                      Basis         of Venue:


                                                                                                               Defendants.                                         Defendants'
                                                                                                                                                                                                  Residence
                     -_........................                                                                                                                    Defendants'
                                                                                                                                                                                                  Resides          at:
                                                                                                                                                                   100         Long           Island

                                                                                                                                                                   Expressway,                       Commack,
                                                                                                                                                                   N.Y.
                   TO THE              ABOVE                    NAMED                   DE FENDANTS:


                                   You            are         hereby                 summoned                  to     answer        the     complaint              in this        action,              and   to   serve        a


                   copy        of your            answer,                  or,       if the        complaint           is not      served          with    this      summons,                   to serve          a notice


                   of appearance                         on         the     Plaintif          fs    attomeys            within      twenty          days        after      service              of this      summons,


                   exclusive              of       the         day         of        service,          where           service        is    made          by      delivery             upon          you     personally


                   within        the      state,              or,     within           30     days       after        completion            of service            where          service               is made        in any


                   other         manner.                In case                 of    your         failure       to    appear         or    answer,            judgment                will     be      taken     against


                   you      by     default              for     the        relief        demanded                   in the     complaint.




                   Dated:            June          24,         2020
                                   Garden                City,            NY


                                                                                                                             Yours,         etc.


                                                                                                                             CERUSSI                & GUNN,              P.C.




                                                                                                                             BY:
                                                                                                                                                               BRIAN            R. GUNN
                                                                                                                                                          Attomeys               for     Plaintif        f
                                                                                                                                            300      Garden             City      Plaza,          Suite         308
                                                                                                                                                      Garden             City,         NY 11530
                                                                                                                                                                (516)        745-1300


                   DEFENDANTS                             ADDRESS:
                   LOWE'S               HOME                  CENTER,                    INC.,        100      Long    Island    Expressway,                         Commack,                    N.Y.
                   LOWE'S               COMPANIES,                               INC.,          100     Long      Island     Expressway,                       Commack,                  N.Y.




                                                                                                    1 of 6
FILED: SUFFOLK COUNTY CLERK 06/25/2020 12:33 PM                                                                                                                           INDEX NO. 607801/2020
         Case
NYSCEF DOC.   2:21-cv-00739-JS-SIL
            NO. 1                  Document 1-1 Filed 02/11/21 PageRECEIVED
                                                                    3 of 37 PageID #: 7
                                                                             NYSCEF:  06/25/2020




                SUPREME                     COURT               OF THE            STATE           OF NEW              YORK
                COUNTY                 OF SUFFOLK
                                                                                                                                              X
                ANTOINETTE                      PUSATERI,                                                                                                    Index        No.:


                                                                                       Plaintiff,                                                            VERIFIED              COMPLAINT

                                            -against-


                 LOWE'S              HOME            CENTER,                 INC.,         and    LOWE'S
                COMPANIES,                      INC.,


                                                                                           Defendants.
                                                      -                                             -----------                         -X

                               Plaintiff,        by       her       attomeys,                CERUSSI                & GUNN,                  P.C.         complaining                 of     the       Defendants,


               respectfully             alleges,           upon          information             and      belief,      as follows:


                               1.             That        at     all times         hereinafter              mentioned,                Plaintiff       was,          and    still      is,     a resident           of the


               State      of New            York,       County            of Suffolk.


                              2.              That        this      action         falls      within        one      or    more         of    the         exceptions             as        set      forth     in   CPLR


               Section          1602.


                              3.              That      at all times              hereinafter             mentioned,             the      Defendant                 LOWE'S             HOME             CENTERS,


               INC.      was        a domestic              corporation              duly        organized           and       existing           under       and      by virtue             of the         laws   of the


               State      of New            York.


                            4.               That       at all times              hereinafter             mentioned,             the      Defendant                 LOWE'S             COMPANIES                    INC.


               was     a domestic              corporation                 duly      organized            and       existing          under         and     by virtue        of the           laws      of the     State


               of New          York.


                              5.             That         all    times       hereinafter               mentioned,               the     Defendant               LOWE'S                HOME              CENTERS,


               INC.      maintained             a principal                place       of business                in the       County          of Suffolk,           State         of New             York.


                            6.               That         all    times       hereinafter               mentioned,              the      Defendant              LOWE'S                 COMPANIES,                    INC.


               maintained              a principal               place      of business                in the       County           of Suffolk,            State      of New               York.


                            7.               That       at all times              hereinafter             mentioned,             the      Defendant              LOWE'S                HOME             CENTERS,




                                                                                             2 of 6
FILED: SUFFOLK COUNTY CLERK 06/25/2020 12:33 PM                                                                                                                         INDEX NO. 607801/2020
         Case
NYSCEF DOC.   2:21-cv-00739-JS-SIL
            NO. 1                  Document 1-1 Filed 02/11/21 PageRECEIVED
                                                                    4 of 37 PageID #: 8
                                                                             NYSCEF:  06/25/2020




               INC.,    was,          and        still     is, a resident             of the        State       of New           York.


                             8.              That          at all times         hereinafter                  mentioned,            the     Defendant           LOWE'S            COMPANIES,                     INC.,


               was,    and         still    is, a resident              of the         State        of New            York.


                             9.                  That      at all times         hereinafter                  mentioned,            the      Defendant          LOWE'S               HOME               CENTERS,


               INC.    was         and       is a foreign             corporation                  licensed           to do      business           in the     State      of New            York.


                             10.                 That      at all times         hereinafter                  mentioned,            the     Defendant           LOWE'S            COMPANIES,                     INC.,


               was     and         is a foreign              corporation              licensed           to do        business             in the     State        of New      York.


                             11.                 That       at all times            hereinafter              mentioned             the      Defendant          LOWE'S               HOME               CENTERS,


               INC.,      was       a wholly               owned       subsidiary              of the         Defendant              LOWE'S            COMPANIES,                        INC.


                             12.                 That       at all times            hereinafter               mentioned,             the     Defendant              LOWE'S               HOME           CENTER,

                                                         "LOWE'S"
               INC.,      operated                a                          home           improvement                  store       at    a premises              located          at     100        Long    Island


               Expressway,                 Commack,                  N.Y.


                             13.                 That      at all times         hereinafter                  mentioned,            the     Defendant           LOWE'S            COMPANIES,                     INC.,

                                           "LOWE'S"
               operated             a                               home            improvement                  store        at     a     premises           located          at        100          Long    island


               Expressway,                 Commack,                  N.Y.


                             14.                 That      at all times         hereinafter              mentioned,                the     LOWE'S         store      located             at 100        Long   Island


               Expressway,                 Commack,                  N.Y.     is known              as   store         number             3159.


                             15.             That           at all times            hereinafter               mentioned,             the     Defendant             LOWE'S                HOME           CENTER,


               INC.,    owned              the        property        located          at    100      Long        Island         Expressway,              Commack,                  N.Y.


                             16.             That          at all times         hereinafter              mentioned,                the     Defendant           LOWE'S           COMPANIES,                     INC.,


               owned         the      property             located          at 100          Long      Island          Expressway,                 Commack,             N.Y.


                             17.             Upon            information               and         belief,       at     all   times         hereinafter             mentioned,                  the     defendant


               LOWES               HOME               CENTER,               INC.,       operated,               managed,                 maintained           and       controlled               the     aforesaid


               premises,            known             as    store     number            3159.


                             18.             Upon            information               and         belief,       at     all   times         hereinafter             mentioned,                  the     defendant


               LOWE'S               COMPANIES,                       INC.,          operated,                managed,               maintained               and       controlled               the      aforesaid




                                                                                             3 of 6
FILED: SUFFOLK COUNTY CLERK 06/25/2020 12:33 PM                                                                                                                                      INDEX NO. 607801/2020
         Case
NYSCEF DOC.   2:21-cv-00739-JS-SIL
            NO. 1                  Document 1-1 Filed 02/11/21 PageRECEIVED
                                                                    5 of 37 PageID #: 9
                                                                             NYSCEF:  06/25/2020




               premises,              known           as     store         number              3159.


                               19.            On January                     18,        2020         Plaintiff         ANTOINETTE                        PUSATERI                 was       lawfully          at or on        the


               subject          premises,              with        the     knowledge                   and       consent            of its owner,              manager,              tenant       and/or         operator.


                              20.               On January                   18,        2020         Plaintiff         ANTOINETTE                        PUSATERI                 was       lawfully          at or on        the


               subject          premises,              when          while            walking          upon           a back       of store           cross        aisle       she    was      caused           to trip       and

                                                                                                                                                                                         tape"
               fall    and      sustain          injuries            when             her     feet       got      caught          and        trapped          in "strapping                            also      known         as


               "bundle          strap",         located            on      the        floor     of the          subject          premises.


                              21.               The         above           mentioned                    occurrence,                and        the       results       thereof,          were          caused            by   the

                                                                                                             defendants'
               negligence              of the         defendants                     and/or       said                                    servants,          agents,         employees            and/or         licensees


               in the        ownership,               operation,                     management,                   supervision,                maintenance                  and      control          of the     aforesaid


               premises.
                                                                                 .

                              22.               That         no    negligence                   on the          part     of the        plaintiff       contributed              to the       occurrence              alleged


               herein         in any       manner                 whatsoever.


                              23.               That        as a result                of the        foregoing,            Plaintiff         was       caused          to sustain           serious           injuries        and


               to have          suffered            pain,         shock,             mental       anguish;             that      these        injuries        and      their      effects      will    be permanent,


               as     a result        of said           injuries           Plaintiff          was        caused           and      will      continued             to be       caused,         to incur         expenses


               for    medical          care      and         attention;               and       Plaintiff        was       and      will     continue          to be,        rendered           unable          to perform


               Plaintiff's           normal          activities            and         duties         and        has      sustained               a resultant          loss       therefrom.


                              24.               That         as a result               of the        foregoing,               Plaintiff       was       damaged              in an amount               exceedirig            the


               jurisdictional              limits       of all       lower            Courts          that       would         otherwise              have      jurisdiction.


                              WHEREFORE,                            Plaintiff           demands                judgment            against            the    defendants              in an amount               to exceed


               the    jurisdictional                limits        of all      lower           Courts           together          with       the    costs       and         disbursements                of this      action.


               Dated:         Garden            City,        NY
                              June        24,       2020


                                                                                                     Y            ,




                                                                                                                                    BRIAN             R. GUNN




                                                                                                   4 of 6
FILED: SUFFOLK COUNTY CLERK 06/25/2020 12:33 PM                                                       INDEX NO. 607801/2020
        Case
NYSCEF DOC.   2:21-cv-00739-JS-SIL
            NO.  1                 Document 1-1 Filed 02/11/21 Page RECEIVED
                                                                    6 of 37 PageID #: 10
                                                                              NYSCEF:  06/25/2020




                                                        CERUSSI          & GUNN,               P.C.
                                                          Attomeys           for   Plaintiff
                                                  300   Garden       City     Plaza,      Suite       308
                                                        Garden       City,     N.Y.     11530

                                                                 (516)      745-1300




                                             5 of 6
FILED: SUFFOLK COUNTY CLERK 06/25/2020 12:33 PM                                                                                                                     INDEX NO. 607801/2020
        Case
NYSCEF DOC.   2:21-cv-00739-JS-SIL
            NO.  1                 Document 1-1 Filed 02/11/21 Page RECEIVED
                                                                    7 of 37 PageID #: 11
                                                                              NYSCEF:  06/25/2020




                              BRIAN           R. GUNN,             affirms          under         penalties          and     pursuant           to CPLR          2106:


                              That     affirmant            is the    attorney             for    the   plaintiff(s)         in the     action      within;         that      affirmant       has     read


               the    foregoing            VERIFIED              COMPLAINT                       and     knows         the       contents        thereof;        that      the     same       is true     to


               affirmants            own      knowledge              except          as to the          matters         therein        stated      to be alleged                 upon     information


               and      belief,       and        as    to    those          matters          affirmant           believes           it to   be     true       and       the      reason       that      this


               verification           is not      made        by     plaintiff        and        is made        by affirmant            is that      plaintiff        is not      presently          in the


               county         where        the     attomeys           for     the     plaintiff         has    his     office.


                              Affirmant           further          says       that         the     source         of    affirmant's             information             and       the     grounds         of


               affirmant's           belief       as    to all     matters           not     stated       upon         affirmants           knowledge            are       from      investigations


               made         on    behalf         of said      plaintiff.


               Dated:         June      24,      2020
                              Garden          City,     New        York




                                                                                                                                   BRIAN         R. GUNN




                                                                                           6 of 6
FILED: SUFFOLK COUNTY CLERK 08/13/2020 03:43 PM                                                                                                                     INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                2                   Document 1-1 Filed 02/11/21 Page 8RECEIVED
                                                                       of 37 PageID #: 1208/13/2020
                                                                                NYSCEF:
   SUPREME         COURT       OF THE STATE OF NEW YORK                                                                                                     Index Number:       607801/2020
   COUNTY  OF SUFFOLK                                                                                                                                               Date Filed: 06/25/2020
  ATTORNEY(S) CERUSSI & GUNN, P.C.         PH: (516) 745-1300 X9920
  300 GARDEN CITY PLAZA, SUITE 308 GARDEN CITY, NY 11530 I                                                                                                        Court Date:



                                                                                  ANTOINETTE PUSATERI


                                                                                                                                                                                       Plaintiff

                                                                                          VS
                                                                               LOWES HOME CENTER, Inc., et at


                                                                                                                                                                                     Defendant




   Robert         Segarra                  ,      being sworn deposes           and states       that,    the   Dep0riet   it is not a party           herein,    is over   the age of 18
   years    and    resides     in the State       of New York.

  That on 7/6/2020, at 2:01 PM at 100 LONG ISLAND EXPRESSWAY,          COMMACK.    NY 11725 . Deponent served the within      SUMMONS,
  VERIFIED COMPLAINT,       NOTICE OF ELECTRONIC      FILING ,with the index number and the filing date of the action were endorsed upon
  the face of the papers so served herein. On: LOWE'S COMPANIES, INC, therein named, ( hereineffer referred to as "subject").




  By delivering     to and leaving with        LISA said individual to be Manager               who specifically     stated he/she was              at!therized    to accept    service on
  behalf of the Carp0ratiüñ/Government                 Agency/Entity.     A description         of LISA     is as follows:




                                           Sex:    Female          Color    of skin:        White         Color of hair:     Black           Age:      35
                                                       Height:      5ft41n-5ft8in            Weight:       161-200 Lbs.      Other       :

    In addition,     the     recipient     described      above,    refused      to disclose      their   full name.




   Sworn     to before        me on July       7, 2020




    Lauren R. Pluchin                                                                                                             Proc  ss Server, Please Sign
                   - State of New York                                                                                            Robert Segarra
    Notary Public                                                                      ,,
    No. 01PL6399902,           Qualified in Suffolk County                                                                        Lic#
    My Commission            Expires: November 4th 2023             Client's    File No.: PUSATERI                                Job #: 2013182

   PROFESSIONAL              PROCESS SERVERS,     1 Counc LOOP, UNIT 14B1, Rottrcr!Kem.n, NY 11779 Pu. 631-647-9470  FAx. 631-647-9468                                               A DMSION
                                   IIMTER
                                        COUNTYJunic1AL SERVICES,
                                                              LLC, 85 Witus AVENUESTE.E MINEOLA,NY 11501 LICENSE # 1371771




                                                                                               1 of 2
FILED: SUFFOLK COUNTY CLERK 08/13/2020 03:43 PM                                                                                                                                                      INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                2                   Document 1-1 Filed 02/11/21 Page 9RECEIVED
                                                                       of 37 PageID #: 1308/13/2020
                                                                                NYSCEF:
  SUPREME           COURT        OF THE STATE OF NEW YORK                                                                                                                                   Index Number:        607801/2020
  COUNTY          OF SUFFOLK                                                                                                                                                                        Date Filed: 06/25/2020
  ATTORNEY(S) CERUSSI & GUNN, P.C.         PH: (516) 745-1300 X9920
                                                                                                                                                                                                 Court Date:
  300 GARDEN CITY PLAZA, SUITE 308 GARDEN CITY, NY 11530 |

   . ..___.._........_.....___. . . .   .........--._................
                                                                --......................   .. .........__.....-.......    .              ............. .                      .. .
                                                                                                                                                                  ..................             .. .......       .. .. -     ..-
                                                                                                     ANTOINETTE PUSATERI


                                                                                                                                                                                                                             Plaintiff

                                                                                                          VS
                                                                                               LOWES HOME CENTER, Inc., et al


                                                                                                                                                                                                                            Defendant



  STATE UF NEW YORK, UOUNTY                               UF NASSAU,                Ss.                                                                                                AF Ãi5ÄŸlf             ÖfSERŸÏÜE


   Robert         Segarra                       ,      being        sworn         deposes          and states             that,   the   Depcilei           t is not a party            herein,   is over      the age of 18
  years     and     resides      in the State           of New York.

  That on 7/6/2020, at 2:01 PM at 100 LONG ISLAND EXPRESSWAY,          COMMACK,    NY 11725 , Dspcñêñt served the within      SUMMONS,
  VERIFIED COMPLAINT,       NOTICE OF ELECTRONIC      FILING ,with the index number and the filing date of the action were endorsed upon
  the face of the papers so served herein. On: LOWES HOME CENTER, therein named, ( hereinafter referred to as "subject").




  By de;iv6iing       to and leaving with             LISA said individual to be Manager                                 who specifically      stated he/she was                  authorized       to accept      service on
  behalf of the Corporation/Goverñrneñt                       Agency/I-ntity.               A description                of LISA     is as follows:




                                                Sex:       Female                 Color of skin:                 White            Color  of hair:           Black          Age:        35
                                                              Height:             5ft4in-5ft8in                   Weight:          161-200  Lbs.            Other      :

    In addition,       the     recipient       described            above,          refused        to disclGse            their    full name.




   Sworn       to before        me on July           7, 2020




    L uren R. Pluchino                                                                                                                                           Pro        ss Ser          r, Please Sign
                   - State of New York                                                                                                                           Robert Segarra
    Notary Public                                                                                           y.
    No. 01PL6399902,     Qualified in Suffolk County                                                                                                             Lic#
    My Commission     Expires:   November 4th 2023                                  Client's       File No.: PUSATERI                                            Job #: 2013167

   PROFESSIONAL                PROCESS SERVERS,    1 C omAc LOOP. UNrr 14B1. Rer!Ke?!ncts.n. NY 11779 Pu. 631-647-9470 FAx. 631-647-9468                                                                                     A DMSION
                                                                                          F,'
                                     INTERCOUNTY               LLC, 85 Wrws AVENUESTE. MINE01A, NY 11501LICENSE # 1371771
                                               JUntcML SERVICES,




                                                                                                                         2 of 2
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                             INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 10RECEIVED
                                                                        of 37 PageID #: 1412/10/2020
                                                                                NYSCEF:




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF SUFFOLK

          ANTOINETTE PUSATERI,

                                               Plaintiff,             VERIFIED ANSWER
          v.
                                                                      Index No.: 607801/2020
          LOWE’S HOME CENTERS, INC. and
          LOWE’S COMPANIES, INC.,

                                               Defendants.


                   Defendant, Lowe’s Home Centers, LLC (incorrectly sued herein as “Lowe’s Home

          Centers, Inc. and Lowe’s Companies, Inc.”) (hereinafter “Lowe’s”), by its attorneys, Goldberg

          Segalla LLP, for its Verified Answer to the Plaintiff’s Verified Complaint, responds as follows,

          upon information and belief:

                   1.    Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 1 of the Verified Complaint.

                   2.    Paragraph 2 of the Verified Complaint calls for a legal conclusion to which no

          response is required. To the extent that a response is required, Lowe’s denies the allegations

          contained in paragraph 2 of the Verified Complaint.

                   3.    In response to paragraph 3 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 3 of the Verified Complaint.

                   4.    In response to paragraph 4 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business


          28500758.v1


                                                       1 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                           INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 11RECEIVED
                                                                        of 37 PageID #: 1512/10/2020
                                                                                NYSCEF:




          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 4 of the Verified Complaint.

                   5.   In response to paragraph 5 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 5 of the Verified Complaint.

                   6.   In response to paragraph 6 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 6 of the Verified Complaint.

                   7.   In response to paragraph 7 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 7 of the Verified Complaint.

                   8.   In response to paragraph 8 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 8 of the Verified Complaint.




                                                         2
          28500758.v1


                                                      2 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                            INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 12RECEIVED
                                                                        of 37 PageID #: 1612/10/2020
                                                                                NYSCEF:




                   9.    In response to paragraph 9 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 9 of the Verified Complaint.

                   10.   In response to paragraph 10 of the Verified Complaint, Lowe’s states that Lowe’s

          Home Centers, LLC was and is a foreign limited liability company organized and existing under

          and by virtue of the laws of the State of North Carolina, with its principal place of business

          located at 1000 Lowe’s Boulevard, Mooresville, North Carolina, and denies the remaining

          allegations contained in paragraph 10 of the Verified Complaint.

                   11.   Lowe’s denies the allegations contained in paragraph 11 of the Verified

          Complaint.

                   12.   In response to paragraph 12 of the Verified Complaint, Lowe’s admits that

          Lowe’s Home Centers, LLC operated a Lowe’s Home Improvement retail store on the premises

          at 100 Long Island Expressway, Commack, New York 11725, and denies the remaining

          allegations contained in paragraph 12 of the Verified Complaint.

                   13.   In response to paragraph 13 of the Verified Complaint, Lowe’s admits that

          Lowe’s Home Centers, LLC operated a Lowe’s Home Improvement retail store on the premises

          at 100 Long Island Expressway, Commack, New York 11725, and denies the remaining

          allegations contained in paragraph 13 of the Verified Complaint.

                   14.   Lowe’s admits the allegations contained in paragraph 14 of the Verified

          Complaint.




                                                         3
          28500758.v1


                                                      3 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                           INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 13RECEIVED
                                                                        of 37 PageID #: 1712/10/2020
                                                                                NYSCEF:




                   15.   In response to paragraph 15 of the Verified Complaint, Lowe’s admits that

          Lowe’s Home Centers, LLC owned the premises located at 100 Long Island Expressway,

          Commack, New York 11725, and denies the remaining allegations contained in paragraph 15 of

          the Verified Complaint.

                   16.   In response to paragraph 16 of the Verified Complaint, Lowe’s admits that

          Lowe’s Home Centers, LLC owned the premises located at 100 Long Island Expressway,

          Commack, New York 11725, and denies the remaining allegations contained in paragraph 16 of

          the Verified Complaint.

                   17.   In response to paragraph 17 of the Verified Complaint, Lowe’s admits that

          Lowe’s Home Centers, LLC operated a Lowe’s Home Improvement retail store on the premises

          at 100 Long Island Expressway, Commack, New York 11725, and denies the remaining

          allegations contained in paragraph 17 of the Verified Complaint.

                   18.   In response to paragraph 18 of the Verified Complaint, Lowe’s admits that

          Lowe’s Home Centers, LLC operated a Lowe’s Home Improvement retail store on the premises

          at 100 Long Island Expressway, Commack, New York 11725, and denies the remaining

          allegations contained in paragraph 18 of the Verified Complaint.

                   19.   Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 19 of the Verified Complaint.

                   20.   Lowe’s denies having knowledge or information sufficient to form a belief as to

          the allegations contained in paragraph 20 of the Verified Complaint.

                   21.   Lowe’s denies the allegations contained in paragraph 21 of the Verified

          Complaint.




                                                         4
          28500758.v1


                                                      4 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                                    INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 14RECEIVED
                                                                        of 37 PageID #: 1812/10/2020
                                                                                NYSCEF:




                   22.     Lowe’s denies the allegations contained in paragraph 22 of the Verified

          Complaint.

                   23.     Lowe’s denies the allegations contained in paragraph 23 of the Verified

          Complaint.

                   24.     Lowe’s denies the allegations contained in paragraph 24 of the Verified

          Complaint.

                   25.     Lowe’s denies each and every other allegation of the Verified Complaint not

          hereinbefore specifically admitted, denied, or otherwise controverted.

                AS AND FOR A FIRST SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                         LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   26.     The injuries and/or damages alleged in the Verified Complaint were caused in

          whole or in part by the culpable conduct, want of care, and assumption of risk on the part of the

          Plaintiff, and without negligence, fault or want of care on the part of Lowe’s.

                        AS AND FOR A SECOND SEPARATE AND COMPLETE AFFIRMATIVE
                         DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   27.     If Lowe’s is found liable to the Plaintiff, its responsibility for the accident is less

          than fifty-one percent (51%) of the total liability assigned to all persons liable and, therefore, any

          recovery by the Plaintiff for non-economic loss against Lowe’s should be limited to its

          percentage of liability.

               AS AND FOR A THIRD SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   28.     The Verified Complaint fails to state a cause of action against Lowe’s.




                                                             5
          28500758.v1


                                                          5 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                                INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 15RECEIVED
                                                                        of 37 PageID #: 1912/10/2020
                                                                                NYSCEF:




                        AS AND FOR A FOURTH SEPARATE AND COMPLETE AFFIRMATIVE
                         DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   29.     The Plaintiff’s injuries, if any, were caused in whole or in part by a person or

          persons who are not within the control of Lowe’s.

                AS AND FOR A FIFTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                         LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   30.     That pursuant to CPLR §4545 and other applicable sections of the CPLR, Lowe’s

          is entitled to a set off against the amount of any verdict of any monies collected from a collateral

          source of payment as set forth in said law.

                AS AND FOR A SIXTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                         LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   31.     Plaintiff failed to mitigate her alleged damages.

                        AS AND FOR A SEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                         DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   32.     The underlying incident and alleged resulting injuries were not proximately

          caused by any action or inaction of Lowe’s.

                        AS AND FOR AN EIGHTH SEPARATE AND COMPLETE AFFIRMATIVE
                         DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   33.     All risks and dangers at the time and place set forth as the location of the

          happening of the incident as alleged in the Verified Complaint were open, obvious, and apparent.

               AS AND FOR A NINTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE,
                        LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   34.     In the event the Plaintiff seeks to recover a verdict or judgment against Lowe’s,

          then said verdict or judgment must exclude or be reduced by those amounts which have been, or

          will with reasonable certainty replace or indemnify the Plaintiff, in whole or in part, for any past




                                                             6
          28500758.v1


                                                         6 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                                   INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 16RECEIVED
                                                                        of 37 PageID #: 2012/10/2020
                                                                                NYSCEF:




          or future medical costs, health care, life care, or other economic loss or the benefit that is offered

          or provided under or in connection with the Patient Protection and Affordable Care Act.

                         AS AND FOR A TENTH SEPARATE AND COMPLETE AFFIRMATIVE
                         DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   35.      There may be documentary evidence exists which establishes a complete defense

          to this action.

                   AS AND FOR AN ELEVENTH SEPARATE AND COMPLETE AFFIRMATIVE
                      DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   36.      Plaintiff was the sole proximate cause of her injuries.

                        AS AND FOR A TWELFTH SEPARATE AND COMPLETE AFFIRMATIVE
                         DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   37.      If the Plaintiff receives or has received sums of money in settlement of the claims

          asserted herein, Lowe’s is entitled to the protection, provisions, and limitations of Section 15-108

          of the General Obligations Law of the State of New York in reducing the claim of the Plaintiff

          against Lowe’s by the amount stipulated in the Release, the amount of consideration paid for it

          or the amount of the released defendants’ equitable share of the damages, whichever is the

          greatest.

                  AS AND FOR A THIRTEENTH SEPARATE AND COMPLETE AFFIRMATIVE
                     DEFENSE, LOWE’S ALLEGES, UPON INFORMATION AND BELIEF:

                   38.      Lowe’s reserves the right to amend this Answer and to add any applicable

          affirmative defenses after it has had the opportunity to discovery all facts relevant to this action.

                   WHEREFORE, Lowe’s demands judgment as follows:

                            a.     Dismissing Plaintiff’s Verified Complaint, or




                                                              7
          28500758.v1


                                                          7 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                                INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 17RECEIVED
                                                                        of 37 PageID #: 2112/10/2020
                                                                                NYSCEF:




                          b.     Reducing Plaintiff’s recovery in the proportion to which the Plaintiff’s

          culpable conduct, assumption of risk, and want of care bears to the culpable conduct which

          caused the Plaintiff’s damages;

                          c.     Limiting Plaintiff’s recovery for non-economic loss against Lowe’s to the

          percentage of responsibility attributed to Lowe’s, if that percentage is less than fifty-one percent

          (51%), and

                          d.     Such other and further relief as to this Court may seem just, proper, and

          equitable together with the costs and disbursements of this action.


          Dated:          Buffalo, New York
                          December 10, 2020

                                                               GOLDBERG SEGALLA LLP


                                                               Kenneth L. Bostick, Jr., Esq.
                                                               Attorney for Defendant
                                                               Lowe’s Home Centers, LLC
                                                               665 Main Street
                                                               Buffalo, New York 14203
                                                               (716) 566-5400

          TO:      Brian R. Gunn, Esq.
                   CERUSSI & GUNN, P.C.
                   Attorneys for Plaintiff
                   300 Garden City Plaza, Suite 308
                   Garden City, New York 11530
                   (516) 745-1300




                                                           8
          28500758.v1


                                                        8 of 9
FILED: SUFFOLK COUNTY CLERK 12/10/2020 01:06 PM                                                                                                                                                 INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 3                  Document 1-1 Filed 02/11/21 Page 18RECEIVED
                                                                        of 37 PageID #: 2212/10/2020
                                                                                NYSCEF:



                                                                             ATTORNEY                           VERIFICATION




         STATE            OF      NEW YORK                              )
         COUNTY                 OF ERIE                                 )    ss:


                        Kenneth             L.      Bostick,      Esq.,           being         sworn,           deposes             and     says:


                         1.            I am a partner                  with         the       law     firm       of     Goldberg             Segalla       LLP,         attorneys               for    defendant


         Lowe's          Home          Centers,            LLC         (incorrectly                 sued        herein        as "Lowe's               Home        Centers,              Inc.        and      Lowe's



         Companies,               Inc.")         (hereinafter               "defendant")                   in this         matter.


                        2.              I have          read     the        foregoing               Answer            and       either       know       the      contents           to     be true            or they



         are    alleged          upon         information               and         belief,         and      as to         those       matters,        I believe             them        to     be     true     based



         upon      the        materials          supplied         by        and      discussions                 with       defendant.


                        3.              The          reason      this         verification                 is    made           by     deponent          and       not        by      defendant                is   that



         defendant's              corporate              headquarters                  and          residences              are       not    located      in     the         County           of      Erie     where


         deponent's              law       office       is located,            or     in the         County           of     Suffolk,         where       this     action           is venued.




                                                                                                                            K        nneth             ostick,         Jr.


         Swom           to before           me this
         1005
                  day     o      December,               2020

                                                                                                                                                          SARAH A. WEISHEIT
                                                                                                                                                       NOTARYPUBLIC.STATEOFNEWYORK
                                                                                                                                                         Qualified in ChautauquaCounty
                                   C                                                                                                                   CommissionExpiresMay 22. 20 J




                                                                                                                  9
         28500758.v1



                                                                                                             9 of 9
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:07 PM                                                                                                             INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 4                  Document 1-1 Filed 02/11/21 Page 19RECEIVED
                                                                        of 37 PageID #: 2301/15/2021
                                                                                NYSCEF:
                                             REQUEST                FOR        JUDICIAL              INTERVENTION                                                           (re      Sªg'g°gig)

                                                               Suffolk   Suprema     COURT, COUNTY OF Suffolk

                                     Index   No:    607801/2020                                      Date Index     Issued:         06/25/2020                           For Court    Use Only:

 CAl†               [       rfit                                                                                                                     r sheet.               IAS Entry Date

  Anta       ette       Pusateri

                                                                                                                                                                            Judge Assigned


 -against-                                                                                                                                  Plaintiff(s)/Petitioner(s)

  Lowe's      Home         Center,   Inc., Lowe's    Compe        es, Inc.
                                                                                                                                                                             RJIFiled Date



                                                                                                                                   Defendant(s)/Respondent(s)
                                                                          e box and specify where indicated.
 COMMERCIAL                                                                                     MATRIMONIAL
                                                                                                 O       Contested
  O  Business  Entity (includes corporations, nartnerchips, LLCs,LLPs,etc.)
                                                                                                         NOTE: If there are children under the age of 18, complete and attach the
     Contract                                                                                            MATRIMONDALRJRAddendum (UCS-840M).
  O  Insurance(where     insurance  company is a party, except e±!trat!en)
                                                                                                         For UncontestedMatdinania: actions, use the UncontestedDivorce RJi(UD-13).
  O UCC(includes sales and negotiable instruments)
  O Other Cuirirriaticii (specify):
                                                                                                TORTS
 NOTE: For CommercialDivision assignment requests pursuant to 22 NYCRR202.70(d),
 complete and attach the COMMERCIALDEVISIONRJRADDENDUM (UCS-840C).                                    Asbestos
                                                                                                 O    Child Victims Act
 REAL FRGFERTY:             Specify how many properties the application includes:                                    (specify):
  O Condemnation                                                                                      Medical,Dental, or Podiatric Malpractice
  O Mortgage Foreclosure(specify): O Residential                   O Commerc!e!                  O Motor Vehicle
      Property Address:                                                                          O ProductsLiability (specify):
                                                                                                      Other Negligence(specify): SLIPAND FALL
      NOTE: For Mortgage Foreclosureactions involving a one to four-family, owner-
      occupied residential property or owner-occupiedcondominium, complete and                   O Other ProfessionalMalpractice (specify):
      attach the FORECLDSURERJRADDENDUM (UCS-840F).
                                                                                                 O Other Tort (specify):
    Tax Certiorari - Section:                         Block:                 Lot:
    Tax Foreclosure                                                                                | SPECIAL PROCEEDINGS
  O Other Real Property (specify):                                                                    O CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIALsection]
                                                                                                         CPLRArticle 78 (Body or Officer)
  OTHER MATTERS
                                                                                                      O Election Law
  O Certificate of incorporatior.;::~s:d:sr.          [see NOTE in COMMERCIALsection]                    Extreme Risk ProtectionOrder
  O Emergency MedicalTreatment                                                                           MHLArticle 9.60 (Kendra's Law)
  O HabeasCorpus                                                                                      O MHLArticle 10 (Sex Offender Conf!nement-Initial)
         LocalCourt Appeal                                                                               MHLArticle 10 (Sex Offender Confinement-Review)
  O Mechanic'sLien                                                                                       MHLArticle 81 (Guardianship)
  O NameChange                                                                                        O Other Mental Hygiene (specify):
         Pistol Permit Revocation Hearing                                                             O Other Special Proceeding(specify):
  O Saleor Financeof Religious/Not-for-ProfitProperty
  O Other (specify):
 STATUS        OF ACTION             OR PROCEEDING:AnswerYESor NOfor every question and enter additional information where indicated.
                                                                            YES NO
     Hasa summons and complaint or summonswith notice been filed?                   O             If yes, date filed:    06/25/2020
     Hasa summons and complaint or summonswith notice been served?                                  O             If yes, date served:     07/05,e020
     Is this action/proceeding being filed peM-judgment?                                      O                   If yes, judgment date:

  NATURE            OF JUDICIAL        INTERVENTION:             Checkone box only and enter additional inf:   :±!en where indicated.
 O   Infant's Compromise
 O   Extreme Risk ProtectionOrder Application
 O   Note of Issue/Certificateof Readiness
 O   Notice of Medical, Dental, or Podiatric Malpractice             Date Issuejoined:

     Notice of Motion                                                Relief Requested:                                                                     Return Date:
 O
     Notice of Petition                                              Relief Requested:                                                                     Return Date:
 O
     Order to ShowCause                                              Relief Requested:                                                                     Return Date:
 O
     Other Ex ParteApplication                                       Relief Requested:
 O
 O   PoorPersonApplication
     Requestfor Preliminary Conference
 O   ResidentialMortgage ForeclosureSettlement Conference
 O   Writ of HabeasCorpus
 O   Other (specify):




                                                                                              1 of 2
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:07 PM                                                                                                   INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 4                  Document 1-1 Filed 02/11/21 Page 20RECEIVED
                                                                        of 37 PageID #: 2401/15/2021
                                                                                NYSCEF:

  RELATED CASES:               List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                               is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                           Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case




  PARTIES:                     For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                               provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
           Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep      List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
           caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
           defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

           Name: Pusateri, Antoinette
   ☐                                                      BRIAN GUNN, Cerussi & Gunn PC, STE 308 300 GARDEN
                                                          CITY PLZ, Garden City, NY 11530, 5167451300,                                  ☒ YES ☐ NO
           Role(s): Plaintiff/Petitioner                  gunn@cerussilawfirm.com

           Name: Lowe's Home Center, Inc.
   ☐                                                      KENNETH BOSTICK JR., Goldberg Segalla LLP, 665 Main St
                                                          , Buffalo, NY 14203, kbostick@goldbergsegalla.com                             ☒ YES ☐ NO
           Role(s): Defendant/Respondent

           Name: Lowe's Companies, Inc.
   ☐                                                      KENNETH BOSTICK JR., Goldberg Segalla LLP, 665 Main St
                                                          , Buffalo, NY 14203, kbostick@goldbergsegalla.com                             ☒ YES ☐ NO
           Role(s): Defendant/Respondent

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):

           Name:
   ☐                                                                                                                                    ☐ YES ☐ NO
           Role(s):


   I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
     PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                ACTION OR PROCEEDING.

  Dated:      01/15/2021                                                                                               BRIAN ROBERT GUNN
                                                                                                                                 Signature

                                          2648509                                                                      BRIAN ROBERT GUNN
                           Attorney Registration Number                                                                         Print Name
                                                                           This form was generated by NYSCEF




                                                                                     2 of 2
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                                     INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO. 2:21-cv-00739-JS-SIL
                 5                   Document 1-1 Filed 02/11/21 Page 21 RECEIVED
                                                                         of 37 PageID #: 25 01/15/2021
                                                                                  NYSCEF:




                   SUPREME                     COURT                   OF        THE          STATE                OF          NEW YORK
                   COUNTY                OF        SUFFOLK
                   ----------------------------------------X
                   ANTOINETTE                          PUSATERI,
                                                                                                                                                                          Index         No.         607801-2020

                                                                                                            Plaintiff,
                                                                                                                                                                               VERIFIED                    BILL

                                                                                                                                                                          OF          PARTICULARS
                                                -against-




              h    LOWE'S               HOME                 CENTERS,                         INC.,
                   and         LOWE            COMPANIES,                               INC.,


                                                                                                            Defendants,
                   -----------..------------------------                                                                                                        -X



                                PLEASE                 TAKE              NOTICE                      that       the      following                 is plaintiff's              Bill    of    Particulars


                                1.               Plaintiff             is known                 by      the        above-captioned                             name.            The         name           is spelled


                  correctly,


                                2.               At     the       time           of     the      accident                 and         at     present,            the      plaintiff          residence                 is 24


                  Kevin        Road,           Commack,                       N.Y.            11725.


                                3.          Plaintiff's                date           of     birth      and           social          security           number                are     as    listed         on     the       medical


                  authorizations                      included              in        plaintiff's              response                to     combined                 demands,


                                4.          The          accident                 occurred                   on       January                18,     2020         at     approximately                      1:30         p.m.


                                 5.         The             accident                  occurred                 within          a     back           cross        aisle         of     the        subject           store.          Upon


                  information                  and           belief,          monasement                              from           the      defendants                      came          to     Plaintiff's              aid.     The


                  incident            report          will      have          the           exact           location            of     the         accident.


                                 6.         The          accident                 occurred                    when           the       plaintiff's             feet      got        caught          up      in    or     otherwise

                                                                                                               strapping"                                                tape"
                  tangled             in what          is knowñ                  as     "bundle                                            or "strapping                               and       was       caused             to fall     to


                  the     ground.


                                 7.         At        the      time         of        the     accident,                  plaintiff           was                          .
                                                                                                                                                        walking




                                                                                                            1 of 5
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                              INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO. 2:21-cv-00739-JS-SIL
                 5                   Document 1-1 Filed 02/11/21 Page 22 RECEIVED
                                                                         of 37 PageID #: 2601/15/2021
                                                                                  NYSCEF:




                       8.     The aforesaid occurrence and the injuries resulting therefrom were caused

                by reason of the negligence, carelessness and recklessness of the defendants, in that the

                defendants, negligently and carelessly maintained the premises in a dangerous condition;

                in that the defendant failed to warn the plaintiff in particular and the public in general of the

                aforesaid dangerous and hazardous condition; failed to provide a safe passageway for the

                plaintiff; and in general being reckless, careless and negligent in the premises.

                       That these defendants carelessly permitted and suffered "Strapping tape or bundle

                strapping" to be on the floor of a pedestrian walk area            creating a dangerous      and

                hazardous condition; that this defendant allowed the area of the accident to become

                dangerous;     failed to properly mark and secure the area where the accident occurred;

                failed to warn the plaintiff in particular and the public in general of the aforesaid dangerous

                and hazardous condition; failed to provide a safe passageway for the plaintiff.

                       9.     A complete answer to this demand must abide further discovery. Plaintiff will

                ask the trial court to take judicial notice of each and every statute, code, law or ordinance

                violated by these defendants.

                        10.   As a result of the accident, plaintiff sustained the following injuries:

                                 •     Right knee, obliquely oriented longitudinal       tear of the body and

                                      posterior horn of the medial meniscus extending to the inferior articular

                                      surface;

                                  •    Right knee, tear of the inner margin of the body of the lateral

                                      meniscus;

                                  •    Right knee, fracture of the tibial metaphysis;

                                  •    Right knee, severe tendinosis at the insertion of the patellar tendon;




                                                      2 of 5
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                 INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO. 2:21-cv-00739-JS-SIL
                 5                   Document 1-1 Filed 02/11/21 Page 23 RECEIVED
                                                                         of 37 PageID #: 2701/15/2021
                                                                                  NYSCEF:




                                  •       As a result of the above-stated right knee injuries, plaintiff was caused

                                        to undergo surgical intervention on June 17, 2020 in the form of a right

                                        knee arthroscopy,     partial medial   and lateral meniscectomy,        and

                                        removal of loose body.

                                   •      As a result of the above-stated right knee injuries, plaintiff was caused

                                        to undergo on September 3, 2020 a visco supplementation          injection;

                                   •      Lumbar, disc herniations at L4-5 and L5-S1

                                   •      Lumbar, disc bulges at L2-3, L3-4;

                                   Upon information and belief, all of the above injuries are of a permanent

                   nature and involve the nerves, muscles, tissues, ligaments, tendons and blood vessels in

                   and about the area of the injuries, and plaintiff has and will suffer a traumatically

                   aggravated, precipitated or induced early onset of arthritis of the affected bones and joints

                   with consequent pain, weakness, stiffness and marked limitation of motion, which condition

                   is, upon information and belief, incurable, permanent and progressive in nature.

                          11.      Plaintiff received attention in some form while at the scene of the

               I   accident by employees of the defendants. Plaintiff received medical care at the scene of

                   the accident by responding emergency responders.
              I
                          12.      The dates of plaintiff's medical treatment are contained in plaintiff's
               I
                   medical records.

                          13.         Upon information and belief, all of the above injuries are of a permanent

                   nature and involve the nerves, muscles, tissues, ligaments, tendons and blood vessels in

                   and about the area of the injuries, and plaintiff has and will suffer a traumatically

                   aggravated, precipitated or induced early onset of arthritis of the affected bones and joints




                                                         3 of 5
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                           INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                5                   Document 1-1 Filed 02/11/21 Page 24RECEIVED
                                                                        of 37 PageID #: 2801/15/2021
                                                                                 NYSCEF:




               with consequent pain, weakness, stiffness and marked limitation of motion, which condition

               is, upon information and belief, incurable, permanent and progressive in nature.

                         14.·    This is not an aggravation or exacerbation injury.

                         15.     Plaintiff claims limitations of motion and loss of use and function of her

               right knee and lower back.

                         16.     Plaintiff was confined to St. Catherine's Hospital on the date of the

               accident and on June 17, 2020. Plaintiff was confined to bed for two days following the

                accident and for one week following her surgery. Plaintiff was confined to her home for two

                days following the accident and for two weeks following the surgery. Plaintiff has not been

                confined to rehabilitation facilities.

                         17.     Plaintiff was been partially disabled from the date of the accident to the

                present time and continuing. Plaintiff was incapacitated from her employment for two days

                following the accident and for two weeks following surgery.

                         18.     Plaintiff is not claiming lost wages.

                         19.     Plaintiff was not self-employed.

                         20.     Special damages: medical expenses will be provided but is in the

                approximate amount of $25,000.00.

                         PLEASE TAKE FURTHER NOTICE, that the plaintiff does not have further and

                additional necessary medical information to respond completely regard to plaintiff's injuries

                and special damages and will supplement this bill of particulars by service of an additional

                bill of particulars when the desired information is obtained.


                Dated:          January 12, 2021
                                Garden City, New York




                                                         4 of 5
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                             INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                5                   Document 1-1 Filed 02/11/21 Page 25RECEIVED
                                                                        of 37 PageID #: 2901/15/2021
                                                                                 NYSCEF:




                                                                     Yours,    etc.


                                                                     CERUSSI            & GUNN,             P.C.




                                                                     BY:                                                     _____
                                                                                                 BRIAN             R.     GUNN
                                                                                               Attomeys             for     Plaintiff
                                                                               300       Garden            City         Plaza,      Suite       308
                                                                                      Garden        City,         New       York        11530

                                                                                                   (516)          745-1300




               TO:    GOLDBERG                        SEGALLA,     LLP.
                      Attomeys                 for    Defendants
                      665        Main      Street

                      Buffalo,          N.Y.         11507

                      (716)       566-5400




                                                                      5 of 5
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                             INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 6                  Document 1-1 Filed 02/11/21 Page 26RECEIVED
                                                                        of 37 PageID #: 3001/15/2021
                                                                                NYSCEF:




                SUPREME                COURT               OF THE             STATE            OF NEW YORK
                COUNTY                OF SUFFOLK
                __________------                                                              ----------X
                ANTOINETTE                      PUSATERI,
                                                                                                                                                        Index       No.      607801-2020

                                                                                      Plaintiff,
                                                                                                                                                        NOTICE            FOR          DISCOVERY
                                          -against-                                                                                                               AND       INSPECTION


                 LOWE'S              HOME           CENTERS,                 INC.,       and
                 LOWE'S              COMPANIES,                     INC.,


                                                                                      Defendants.
                                          --------------------------------X


                              PLEASE              TAKE         NOTICE            that      you      are     required         to provide           the    following           materials             pursuant        to


               the     app|icab|e           provisions              of the     Civil      Practice          Law      and      rules        and    the       Rules     of this          Court,       returnable


                                                                                                                                                 26th               of February,                           as    per
                at the      offices       of CERUSSI                   & GUNN,              P.C.,      at 10:00            a.m.    on the                   day                                 2021,


                the    enumerated                 sub-divisions               below:


                                                              (A)      AS TO PLAINTIFF'S                             DEMAND                 FOR       VIDEOS,

                                                        SURVElLLANCE,                          MATERIALS,_PHOTOGRAPHS.                                              ETC.:


                              Ajlphotographs,                   slides,        videotapes,              and/or       motion          pictures,         surveillance             photographs/motion


                pictures,        tape           recordings,            movie,           visual         and/or        audio        and/or         magnetic             media            reproductions               or


                descriptions              of each          plaintiff        purporting             to depict         the     plaintiff,       plaintiff's         activities,           actions,        speech,


                etc.      Pursuant              to Tai     Tran        v. New          Rocha!|a           Hospital          Medical          Center,         2003         WL     367551            (2003)        and


                CPLR         §3101(i),           full   dim!osure             of all surveillance                  materia|s          is required            with     no limitation              as to timing:


                               (1)        All     photographs                of the       scene           of the     underlying             occurrence;              and


                               (2)        The       time      records          and      records           of amount           of footage             of film      or videotape              used;       the     type


                of equipment                used        to take,       develop,            and      convert          such     film        or video       tape;      the     make         and       model        of all


                equipment,                 lenses,            and       range           settings            employed                 by     defendant(s)                  and/or           defendant's(s')


                 photographers,                  investigators,               and/or        others         used      or assGciated               in conjunction                 with     the     surveillance,


                tape        recordings,            etc.,      of the        injured       plaintiff.




                                                                                             1 of 6
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                         INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 6                  Document 1-1 Filed 02/11/21 Page 27RECEIVED
                                                                        of 37 PageID #: 3101/15/2021
                                                                                NYSCEF:




                                                       (B)      AS TO THE                     DEMAND               FOR          "PARTY              STATEMENTS":


                                          Pursuant              to     CPLR            3101(e)             and     3120,           you      are         required              to    reproduce                 any      and       all
                                (1)


               statements               in the        possession,                custody           or control            of any        party       you       represent               in this      action           and/or        on


               whose         behalf         such         statements                 were          taken       from        the      plaintiff(s)            we     répreséñt,                  or from          any      agent,


               servant          or employee                  of such           plaintiff,        whether           such         statements                were       oral,         written,       or GisctrGaical|y


               recõrded,               irrespective             of     whether              or    not      such         statemsñts              have          been         transcribed                  or     reduced            to


               written       or typed            form.


                                (2)        Any        statemeñts,                records           or reports            concarñing                the      plaiñtiff         that     were        obtaiñêd                by the


               deferidañt(s)               from        the      Central           Index          Bureau          (ClB)      or any          other         reporting                ageñcies            or entities.


                             (C)        AS TO INSURANCE                                 (BASIC,             EXCESS,                UMBRELLA,                      ETC.)            INFORMATION:


                                Pursuant              to CPLR            3101(f),           plaintiff(s)         demañd(s)             that       the     defendañt(s)                 produce               the    following:


                                (1)        A compiste,                 true,      and        accurate            copy     of the       original           policies            of insurance              covering             each


               and        every         primary,         contributing,                  umbrê||a,            and/or         excess             insurance                 agreement                under            which      any


                person          or entity        carrying            on any         insurance               business            may      be liable           to satisfy              part     or all of a judgment


               that       may         be entered             in this       action       against            any     and/or          all defendant(s),                     or to indemnify                     or reimburse


               for     payments             made          to satisfy            the     judgment;


                                (2)        Each          and       every        insurance               agreemeñt                in which          the      insurer            is obligated              to defend            this


                action;


                                (3)        Any        applicabis               insurance               agreements                insuring          the       defendant(s)                    in this         action


                                (4)        The         policy        limits      of any          and       all such        agréémants,                    the     full     name             and   address              of each


                such       insurer,         and        the      policy         number(s);


                                (5)         If there         are     any       other        claims         péñdirig        or paid          against           any        such        insurance           coverage             that


                reduce           said     insurance                coverage             for      the    subject          accident           set     forth:




                                               a.       The        total       amounts             already         paid         from     each           policy;         and


                                                 b.     The        number             of claims            made          against         each           policy,      and




                                                                                                   2 of 6
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                     INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                6                   Document 1-1 Filed 02/11/21 Page 28RECEIVED
                                                                        of 37 PageID #: 3201/15/2021
                                                                                 NYSCEF:




                                             c.                    total     ad      damnums               of any                          claims         against         each        policy;        and
                                                       The                                                              pending


                                             d.        The         net                            insurance             coverages                available.
                                                                            remairiing


                                          If there           are     no      other        claims                          or paid,          an     affirmative           statement              to that        effect      is
                              (6)                                                                      pending


                required.

                                                                                               WITNESSES'
                                                                                      (D)                                       IDENTITIES:


                               Pursuant              to    Rules           3120(a)          and      3101(f)          of the       CPLR            plaintiff(s)         demand             that     defeñdant(s)


                produce          the     names              and       addresses               of any        and      all of the         fo!!owiñÿ             persons:



                               (1)        The         individuals              who        witnessed            the      underlying               occurrence;


                               (2)        The         individuals              who        were       res     gestae            witnesses;


                               (3)        The             individuals               who       received            actual           notice          of    the       underlying              ccñditicñs              which


                 constituted            a contributing                     factor     to the         underlying            occurrence;


                               (4)        The         individuals               who         received          constructive              notice          of the       underlying              conditions            which


                 constituted            a contributing                     factor      to the        underlying            occurrence;


                               (5)        The             individuals               who       have         first-hand            kñcwledge                pertaining             to    the        injuries        and/or


                 darnages            which         are       claimed              herein;


                               (6)         All     individuals                whom          defendañt(s)                will     call   at trial        to testify         in connection                with      and/or


                                       to the        injured         plaintiffs           physical         condition,            status,                                injuries,      permanencies,                    pre-
                 pertaining                                                                                                                      disabilities,


                 existing        conditions,                re-injuries             and      damages;


                               (7)         The        identities             of all investigators                 and/or          ph0tagraphers                   who     filmed,      tape        recorded,            etc.,


                 the   injured         plaintiff          and/or           were      otherwise             involved            in the   filming,         videotaping,               tape     recording,           etc.,     of


                 the   injured          plaintiff.




                                                                                                 3 of 6
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                        INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                6                   Document 1-1 Filed 02/11/21 Page 29RECEIVED
                                                                        of 37 PageID #: 3301/15/2021
                                                                                 NYSCEF:




                                           (E)          AS TO THE                  DEMAND                  FOR        EXPERT               WITNESS               DISCLOSURE:


                               Pursuant             to       CPLR          3101(d)(1),                et     seq,,      a statement                    disc!osing            in    reascñable                   detail         the


                 following:


                               (1)        The       identity           of each         expert         (name           and    address)           whom            each      defendant               intends            to call      at


                 the   trial    of this      action;


                                           The        subject          matter          on     which          each       expert          is expected              to testify;
                                (2)


                                (3)        The      substañce                 of the        facts      and     opinions               upon     which        each        expert         is expected                  to testify;


             o                             A summary                   of the        grounds            of each          expert's            opinion;
                                (4)


                                (5)        The        qualifications                 of each         expert          witness          whom          defendant(s)             intend(s)              to call      at the        trial


                 of this       action.

                                                                                                                            DEFENDANT(S)'
                                                  (F)        AS TO THE                 DEMAND                 FOR                                                ADDRESSES:


                                Defendant(s)                   are     required         to furnish             a verified             statement           setting        forth     the       post      office        address


                 and       residencê           of each            defendant/third-party                          defeñdañt/fourth-party                             defendant,               etc.;      if any         named


                 defendañt/third-party                          defendant/fourth-party                                defendant,               etc.,       is    not        an       individual,              then          such


                 defendant,              third-party                 defendant/fourth-party                            defendant,               etc.,      is    required              to     furnish           a     verified


                  statement            of an       officer           or member               of said         entity      who          may      be      served        with        process            herein.


                                Pursuant                to    CPLR           3118,      this        demand             "shall         be     complied            with       within          ten      (10)     days          of    its

                  service."



                                                (G)          AS TO THE                 DEMAND                 FOR        WRITTEN                 ACCIDENT                   REPORTS


                                A copy         of any          written        accident              report      prepared              in the     regular         course           of business               filed     by or on

                  behalf       of the      defendants                   relating        to the         accident             which          is the      subject          matter        of the          instant         lawsuit.


                                                                       (H)      AS TO THE                    DEMAND                 FOR        DOCUMENTS
                                                                             RELEVANT                      TO THE            SITE          OF ACCIDENT


                                 (1)       Copy              of the      Certificate            of Occupancy                    for    the     subject          premises.


                                 (2)       Copies              of work        orders,          invoices          or receipts               which        evidence            maintenance                 or repair           work


                  performed              in the       area       of the       premises               where       the        accident           occurred           for    a period            of one         year         prior       to




                                                                                                    4 of 6
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                         INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                6                   Document 1-1 Filed 02/11/21 Page 30RECEIVED
                                                                        of 37 PageID #: 3401/15/2021
                                                                                 NYSCEF:




               the     date     of the      subject              accident.


                                         Copies             of      all      contracts             and          agreements                     between               defendant                 and        another            for
                              (3)


                                          cleaning,                                and      repair        of the         area         of the        premises           where           the    accideñt           occurred
               mainteñañce,                                        clearing


               for     a period         of one         year        prior      to the       date        of the       subject             accideñt.


                              (4)        Copies          of written              report      of prior            accident,              injury        or complaint               which          refer,         concern           or


               relate     to a substantia|iy                     similar       claimed            defective             condition              of the       area     of the       premises             where         plaintiff


               herein         claims      injury.




                                               AS TO THE                   CONTINUING                      NATURE                 OF ALL                OF THE             DEMANDS
                                                                                                                                        PLAINTIFF(S)'
                                                                           SET        FORTH            ABOVE              AND
                                                                    TRIAL         POSTURE                  WITH              RESPECT                  THERETO:


                               Notice      is hereby                given        on    behalf          of the          plaintiff(s)            herein         that     each          and     every         demand            set


               forth      herein        constitutes                a continuing             demand               through               the     time        of trial/retrial           of this         action.


                               Notice          is also           hereby        given        that        if there             is a failure             to     comply           with      a_ny     of      the     aforesaid


               demands,             plaintiff(s)            will     exercise             each       and        every          right         accorded             to the       plaintiff        by the          applicable


                Statute        and/or       controlling               case-law,            which         will     include          objection               to testimony              and/or       introdudion                into


                evideñce,           testimonial/evidentiary                           preclusion                and/or         resolution              of fact       issues          in favor      of the        plaintiff(s)


                and/or        any      other       rights          accorded            to the        plaintiff(s)             under           the     applicable              law.




                Dated:         January           12,     2021
                               Garden           City,       New York


                                                                                                 Yours,         etc.


                                                                                                 CERUSSI                 & GUNN,                 P.C.




                                                                                                 BY:
                                                                                                                       By:     BRIAN             R. GUlNN
                                                                                                                    Attorneys                 for     Plaintiff
                                                                                                                       300      Garden              City      Plaza,       Suite        308
                                                                                                                       Garden            City,        NY 11530
                                                                                                                       (516)      745-1300




                                                                                                  5 of 6
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                               INDEX NO. 607801/2020
         Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                 6                  Document 1-1 Filed 02/11/21 Page 31RECEIVED
                                                                        of 37 PageID #: 3501/15/2021
                                                                                NYSCEF:




                     TO:   GOLDBERG SEGALLA, LLP.
                           Attorneys for the Defendants
                           665 Main Street
                           Buffalo, N.Y. 11507
                           (716) 566-5400




             I
                 I




                                                    6 of 6
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                          INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO. 2:21-cv-00739-JS-SIL
                 7                   Document 1-1 Filed 02/11/21 Page 32 RECEIVED
                                                                         of 37 PageID #: 36 01/15/2021
                                                                                  NYSCEF:




                 SUPREME              COURT   OF THE                         STATE            OF NEW YORK
                 COUNTY              OF SUFFOLK
                     __.-                                     -------                                                ---x
                 ANTOINETTE                     PUSATERI,
                                                                                                                                                  Index       No.       607801-2020
                                                                                              Plaintiff
                                                                                                                                                     CROSS             NOTICE
                                           -against-                                                                                              FOR         DEPOSITION


                 LOWE'S              HOME           CENTERS,                 INC.     and
                  LOWE'S             COMPANIES,


                                                                                              Defendants.
                 ----------------------------------------X


                              PLEASE               TAKE       NOTICE,            that     pursuant          to Article         31 of the       Civil      Practice            Law    and    Rules     the


                testimony,           upon       oral      examinaticñ,               of the     defendants,            will    be taken        before         a notary          public     who      is not


                an attorney,             or empicyee               of an     attorney,         for    any    party     or prospective                party     herein         and   is not a person


                who       would      be disqualified                to act     as a juror            because         of interest         or because           of coasanguinity               or affinity


                to any       party       herein,         at the    offices      of CERUSSI                  & GUNN,           P,C.,      at 300       Garden           City    Plaza,      Suite     308,


                Garden         City,       NY 11530               on the      26th      day    of     February,          2021,        at 10:00         a.m.     with     respect          to evidence


                material          and     necessary               in the     prosecution              of this     action:


                              That        the      defendants           are     required             to produce         at such          examiñation            the      following:


                              All    relevant            documents            and     records          in coññection             with    the   subject         accident.            The    reason       the


                depcsitica              is required           is to give       testimony              surrounding             the     facts    and     circumstañces                  regarding         the


                 above-captioned                    matter.


                 Dated:       January              12,    2021
                              Garden            City,      New      York




                                                                                            1 of 2
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                  INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO.2:21-cv-00739-JS-SIL
                7                   Document 1-1 Filed 02/11/21 Page 33RECEIVED
                                                                        of 37 PageID #: 3701/15/2021
                                                                                 NYSCEF:




                                                              Yours,    etc.


                                                              CERUSSI          & GUNN,       P.C.




                                                              BY:
                                                                                         BRIAN           R. GUNN
                                                                                    Attomeys               for    Plaintiff
                                                                           300    Garden          City      Plaza,       Suite   308
                                                                                  Garden           City,         NY 11530
                                                                                          (516)      745-1300




                    TO:   GOLDBERG               SEGALLA,     LLP
                          Attorneys        for   Defendants
                          665     Main     Street
                          Buffalo,       N.Y.    11507

                          (716)       566-5400




                                                              2 of 2
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                   INDEX NO. 607801/2020
NYSCEF DOC.Case
            NO. 2:21-cv-00739-JS-SIL
                8                    Document 1-1 Filed 02/11/21 Page 34 RECEIVED
                                                                         of 37 PageID #: 38 01/15/2021
                                                                                  NYSCEF:




                 SUPREME                     COURT                 OF      THE        STATE             OF       NEW YORK
                 COUNTY                 OF       SUFFOLK
                 ______--                               ____--------                               . . ---                        -----X

                 ANTOINETTE                         PUSATERI

                                                                                                                                                          Index          No.       607801-2020
                                                                                               Plaintiff,

                                                      .                                                                                                          RESPONSETO
                                              -against-
                                                                                                                                                          COMBlNED                      DEMANDS

                  LOWE'S               HOME              CENTERS,                    INC.       and

                  LOWE'S               COMPANIES,


                                                                                               Defendants.
                  ------------------------------------------------X



                               PLEASE                  TAKE             NOTICE          that          the     following           is     plaintiff's            response               to    the      combined


                 demands               of    defendant(s):


                            AS     AND          FOR           A RESPONSE                         TO         DEMAND                FOR           ATTORNEYS                        APPEARING


                               The          names            and        addresses           of the          attorneys             appearing                in this       action         are        listed      below.


                   AS       AND         FOR            A RESPONSE                       TO       DEMAND                   FOR          ADVERSE                   PARTY                 STATEMENTS


                               Plaintiff         is     not        in    possession              of     any      adverse               party       statements.


                                  AS        AND         FOR             A RESPONSE                     TO DEMAND                        FOR ACCIDENT                              REPORTS

                               Plaintiff          is    not        in    possession              of     any      accident              or      incident          reports.


                                        AS AND                FOR          A RESPONSE                         TO DEMAND                         FOR        PHOTOGRAPHS


                               Attached                 please             find     three         photographs                     depicting               the        plaintiff          at     the          accideñt


                 accident            scene             and      two        photographs                  depicting           the        bruising            upon          plaintiff's          knee           and       hip


                 after      the      accident.


                                     AS       AND            FOR         A RESPONSE                         TO      DEMAND                  FOR           AUTHORIZATIONS


                               Attached                hereto            is a duly      executed               authorization                    to obtain          the       medical           records             from


                 the     following            providers:




                                                                                            1 of 3
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                        INDEX NO. 607801/2020
NYSCEF DOC.Case
            NO. 2:21-cv-00739-JS-SIL
                8                    Document 1-1 Filed 02/11/21 Page 35 RECEIVED
                                                                         of 37 PageID #: 39 01/15/2021
                                                                                  NYSCEF:




                              1.               St.     Catherine                    of       Sienna        Hospital,           50     Route           25A,         Smithtown,                   N.Y.          11787;


                              2.               Long            Island            Orthopedic               Surgery          and      Sports            Medicine,                309      East         Main            Street,



                                               Smithtown,                        N.Y.        11787


                              3.               Professional                        Physical            Therapy,           66     Commack                   Road,          Commack,                   N.Y.        11725;


                              4.               Zwanger                    Pesiri         Radiology,               763     Larkfield               Road,         Commack,                 N.Y.          11725;             and



                              5.               BAB            Radiology,                     554      Larkfield         Road,            East       Northport,                 N.Y.     11731.


                                        AS       AND           FOR           A RESPONSE                           TO     DEMAND                    FOR          EXPERT                INFORMATION


                              Plaintiff              has       not        retained             an     expert        witness           at    this     time,         but     expects              to     call     treating


                 physicians               as     medical                  experts.


                                   AS     AND              FOR            A RESPONSE                        TO      DEMAND                 FOR            IRS     AUTHORIZATION


                              IRS         authorization                      is declined.                  Plaintiff        is not         self      employed.


                 AS   AND            FOR         A RESPONSE                                  TO       DEMAND             FOR          EMPLOYMENT                               INFORMATION


                              Attached                 hereto              are      duly       executed            authorizations                    to obtain           the      plaintiff's           attendance


                 records           from        the         plaintiff's             employer,              Daphne           Geit-Caduri,                   M.D.,          378      Larkfield             Road,            East



                 Northport,               N.Y.        11731.


                              AS        AND           FOR            A RESPONSE                          TO       DEMAND                 FOR         SCHOOL                    INFORMATION


                               Not        applicable.



                                                                AS         AND           FOR          A RESPONSE                      TO          DEMAND                 FOR
                                                           COLLATERAL                               SOURCE/NO-FAULT                                 INFORMATION


                              Attached                 hereto               is     a duly           executed            authorization                 to     obtain            the     records                from       Blue


                 Cross        / Blue           Shield,               ID     Number                 Syy839054566.


                                                 AS        AND            FOR A RESPONSE                                TO DEMAND                     FOR WITNESS                           INFORMATION


                               Plaintiff             is not          aware              of    any     eyewitnesses                  to     the      accident.


                                                 AS         AND           FOR            A RESPONSE                      TO DEMAND                         FOR        DAMAGES




                                                                                                      2 of 3
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                   INDEX NO. 607801/2020
          Case
NYSCEF DOC. NO. 2:21-cv-00739-JS-SIL
                 8                   Document 1-1 Filed 02/11/21 Page 36 RECEIVED
                                                                         of 37 PageID #: 4001/15/2021
                                                                                  NYSCEF:




                           Plaintiff          claims          One      Million    Dollars           for     past     pain       and       suffering           damages;            One     Million


                Dollars      for       future          pain      and      suffering            damage:              Plaintiff         claims          past      and      future         medical



                expenses           in the         approximate                 amount           of   $75,000.00.




                Dated:                    January              12,     2021
                                          Garden              City,     New      York



                                                                                      Yours,         etc.


                                                                                       CERUSSI               & GUNN,              P.C.




                                                                                       BY:                                                         ----
                                                                                                                        BRIAN             R.     GUNN
                                                                                                                    Attomeys               for    Plaintiff
                                                                                                      300      Garden             City      Plaza,        Suite       308
                                                                                                                   Garden          City,         NY    11530

                                                                                                                          (516)          745-1300




                TO:        GOLDBERG                       SEGALLA,               LLP.
                           Attomeys                for    Defendants
                           665         Main        Street
                           Buffalo,             N.Y.     11507

                           (716)         566-5400




                                                                                       3 of 3
FILED: SUFFOLK COUNTY CLERK 01/15/2021 03:34 PM                                                                                                                                 INDEX NO. 607801/2020
NYSCEF DOC.Case
            NO. 2:21-cv-00739-JS-SIL
                9                    Document 1-1 Filed 02/11/21 Page 37 of 37 PageID
                                                                         RECEIVED     #: 41 01/15/2021
                                                                                   NYSCEF:




                  SUPREME                  COURT             OF THE              STATE            OF NEW YORK
                  COUNTY               OF SUFFOLK
                                        ____                                        --------------------X
                  ANTOINETTE                     PUSATERI,
                                                                                                                                                            Index        No.   607801-2020

                                                                                         Plaintiff),
                                                                                                                                                            REQUEST             FOR
                                            -against-                                                                                                       PRELIMINARY
                                                                                                                                                            CONFERENCE
                   LOWE'S             HOME           CENTERS,                   INC.,       and
                   LOWE'S             COMPANIES,


                                                                                         Defendants.
                   -----··--------------------------------------------                                                                  -X
                 The      undersigned                requests             a Preliminary                 Conference.


                 The       nature       of the       action        is PERSONAL                         INJURY.


                 The      names,          addresses              and       telephone              nurribers            of all attorneys             appearing              in the    action   are
                 as    follows:


                                                               CERUSSI               & GUNN,                P.C .
                                                               Attomeys             for     Plaintiff
                                                               300        Garden           City        Plaza,     Suite       308
                                                               Garden            City,      NY 11530
                                                               Phone:          (516)   745-1300
                                                               Fax:        (516)   745-1310


                                                               GOLDBERG                      SEGALLA,                  LLP
                                                               Attorneys            for      Defendants
                                                               665        Main      Street
                                                               Buffalo,          N.Y.        11507

                                                               (716)        566-5400




                  Dated:        January            15,    2021
                                Garden           City,      New          York




                                                                                                Yours,          etc.


                                                                                                  CERUSSI              & GUNN,          P.C.




                                                                                                  BY:
                                                                                                                                    BRIAN           R. GUNN
                                                                                                                               Attomeys               for    Plaintiff
                                                                                                                   300       Garden          City      Plaza,       Suite      308
                                                                                                                             Garden           City,         NY 11530
                                                                                                                                     (516)      745-1300




                                                                                              1 of 1
